DETAILED ACTION
	Claims 1-20 are pending. Although applicant states in the reply dated 12-20-2021 that some claims have been amended, those claims were amended previously in the reply dated 7-14-2021.  It appears that no claims have been amended since 7-14-2021.
	All previously asserted prior art rejections are maintained.  The rejection is repeated below for convenience.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 7-11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 20130330629) in view of Sugiura et al. (US 2010/0159325), Nakai (US 2005/00669773), and Shiraishi (US 9,225,180).
Regarding claimss 1, 3, 12, 15 Matsuno teaches a battery that is charged to 100% capacity, a cathode that may be LiNiO2 or LiCoO2, and an anode that may be lithium titanate (par. 15-18, 25, 79, 94).  
Matsuno does not teach that the battery comprises a cathode with a rock salt structure.  However, Sugiura teaches that a layered rock salt structure for a cathode, such as a lithium cobalt oxide cathode, is suitable and conventionally used in batteries (par. 2-4).  Therefore, it would have been obvious to one of ordinary skill in the art to use a rock salt type cathode in the invention of Matsuno because Sugiura teaches that it rock salt type cathodes are conventional and suitable for such a purpose.
	Matsuno does not teach that there is a battery pack comprising a plurality of batteries at least some of which are connected in series.  However, Nakai teaches that it is conventional to charge and discharge multiple batteries that are in a pack and serially and/or parallel connected in order to drive an electric vehicle (par. 2-6).  Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the battery of Matsuno and put them into a pack that is serially and/or parallel connected because Nakai teaches that such a configuration is conventional for driving the power in electric vehicles.
	The Matsuno combination does not teach that the 100% state of charge is reached by charging the batteries to the same termination voltage.  However, Shiraishi teach that the SOC of a secondary battery can occur once the battery reaches a termination voltage (Col. 6 lines 41-54).  Therefore, it would have been obvious to one of ordinary skill in the art to charge the batteries of the Matsuno combination to the desired 100% state of charge by charging them to a termination voltage because Shiraishi teaches that charging to a desired termination voltage will bring a battery to the desired 100% state of charge.
	Regarding claim 7, Matsuno teaches a separator 6 interposed between the negative and positive electrodes (par. 13).

	Regarding claim 9, Matsuno teaches that the electrolyte may include LiPF6 (par. 36).
	Regarding claim 10, Matsuno teaches that the battery comprises a laminated body including a non-aqueous electrolyte, a separator interposed between an anode and a cathode, and terminals (par. 12-14, fig. 1).
	Regarding claim 11, Matsumo teaches that the electrodes and seaparator are wound in the laminated body (par. 12-14, fig. 1).
	

	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno, Sugiura, Nakai, and Shiraishi as applied above, further in view of Hasegawa et al. (US 2015/0372304).
	Regarding claims 2 and 6, the Matsuno combination teaches a positive active material comprising a lithium cobaltate having a rock salt layered structure (see Matsuno par. 15-18, 25, 79, 94; Sugiara par. 2-4).  Matsuno does not teach that the cathode further comprises a spinel lithium manganite.  However, Hasegawa teaches layered lithium cobaltate and spinel lithium manganite are both suitable materials for forming a positive active material.  Combining equivalents known for the same purpose is within the ambit of one of ordinary skill in the art.  See, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06(I).  Therefore, it would have been obvious to one of ordinary skill in the art to use a spinel lithium manganite as an additional positive active material in the battery of Matsuno because Hasegawa teaches that layered lithium cobaltate and spinel lithium manganite are both suitable materials for forming a positive active material.
	
	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno, Sugiura, Nakai, and Shiraishi as applied above, further in view of Zhang et al. (US 2014/0047707).
Regarding claims 4 and 14, the Matsuno combination does not teach that the capacity difference between the cells is more than 2%.  However, Zhang teaches that grouping batteries to between 2% and 5% of their capacities in battery packs is a safe and efficient way to assemble them (par. 6, 14).  Therefore, it would have been obvious to one of ordinary skill in the art to group the batteries of the Matsuno combination to between 2% and 5% of their capacities because Zhang teaches that such a configuration is a safe and efficient way to assemble the battery packs.

	Claims 5, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno, Sugiura, Nakai, and Shiraishi as applied above, further in view of Onizuka et al. (US 2014/0329141).
	Regarding claims 5, 16, 17, and 19 Matsuno does not teach that the battery pack is discharged to 30% SOC or more.  However, Onizuka teaches that when you include LiBOB in an electrolyte and condition the cells by discharging to a state of charge that is 20% to 50% from the initial state of charge, a coating can be formed on the electrode that reduces internal resistance.  Therefore, it would have been obvious to one of ordinary skill in the art to add LiBOB to the electrolyte and discharge the 100% charged battery of Matsuno by 20% to 50% because Onizuka teaches that such a process can condition the battery to have a lower internal resistance.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno, Sugiura, Nakai, Shiraishi and Hasegawa as applied above, further in view of Zhang et al. 
	Regarding claim 13, the Matsuno combination does not teach that the capacity difference between the cells is more than 2%.  However, Zhang teaches that grouping batteries to between 2% and 5% of their capacities in battery packs is a safe and efficient way to assemble them (par. 6, 14).  Therefore, it would have been obvious to one of ordinary skill in the art to group the batteries of the .

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno, Sugiura, Nakai, Shiraishi and Hasegawa as applied above, further in view of Onizuka.
	Regarding claim 18, Matsuno does not teach that the battery pack is discharged to 30% SOC or more.  However, Onizuka teaches that when you include LiBOB in an electrolyte and condition the cells by discharging to a state of charge that is 20% to 50% from the initial state of charge, a coating can be formed on the electrode that reduces internal resistance.  Therefore, it would have been obvious to one of ordinary skill in the art to add LiBOB to the electrolyte and discharge the 100% charged battery of Matsuno by 20% to 50% because Onizuka teaches that such a process can condition the battery to have a lower internal resistance.
	
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno, Sugiura, Nakai, Shiraishi, and Zhang as applied above, further in view of Onizuka.
	Regarding claim 20, Matsuno does not teach that the battery pack is discharged to 30% SOC or more.  However, Onizuka teaches that when you include LiBOB in an electrolyte and condition the cells by discharging to a state of charge that is 20% to 50% from the initial state of charge, a coating can be formed on the electrode that reduces internal resistance.  Therefore, it would have been obvious to one of ordinary skill in the art to add LiBOB to the electrolyte and discharge the 100% charged battery of Matsuno by 20% to 50% because Onizuka teaches that such a process can condition the battery to have a lower internal resistance.


Response to Arguments
Applicant's arguments filed 12-20-2021 have been fully considered but are not persuasive.
Applicant argues that the Nakai reference, which is offered as teaching that batteries may be placed in parallel in a battery pack, should not be combined with the Matsuno reference because Nakai teaches a carbon anode instead of a lithium based anode.  However, Matsuno teaches a lithium based anode and one of ordinary skill in the art would recognize that the type of anode material in a battery would not affect whether the battery was placed in a pack or made parallel.
Applicant further argues that the Matsuno combination does not teach charging each battery to 100% because Nakai teaches arranging the batteries in a pack and Shiraishi teaches charging a cell to 100%.  Applicant is attempting to attack the references piecemeal.  It is the position of the office that one of ordinary skill in the art would recognize that if one battery should be charged to 100% then a pack of them should be charged to 100%.  Furthermore, Shiraishi does envisage charging multiple batteries to 100% state of charge by stopping at a termination voltage (col. 6 lines 41-54).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729